Citation Nr: 1109071	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-14 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for right and left foot bunions, currently evaluated as noncompensable.  

2.  Entitlement to a higher initial evaluation for corns of the feet bilaterally, currently evaluated as noncompensable.  

3.  Entitlement to a higher initial evaluation for right hand strain, currently evaluated as noncompensable.  

4.  Entitlement to a higher initial evaluation for left hand strain, currently evaluated as noncompensable.  

5.  Entitlement to a higher initial evaluation for lumbar strain, currently evaluated as 10 percent disabling.  

6.  Entitlement to a higher initial evaluation for irritable bowel syndrome, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to December 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted service connection for the disabilities at issue and assigned the current ratings.  A notice of disagreement was received in August 2008, a statement of the case was issued in February 2009, and a substantive appeal was received in March 2009.

The issues of higher ratings for corns of the feet bilaterally, right and left hand strain, lumbar strain, and irritable bowel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In an August 2009 statement, the Veteran appears to be claiming service connection for breast disorder.  This matter is referred to the RO for appropriate action.  



FINDINGSOF FACT

The Veteran does not have or nearly approximate hallux valgus which has been operated with resection of metatarsal head, or severe hallux valgus, equivalent to amputation of the great toe, in either foot.  


CONCLUSION OF LAW

The criteria for compensable disability ratings for right and left foot bunions have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in October 2007.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), was furnished.

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran examinations in 2007 and 2009; obtained medical opinions as to the etiology and severity of disabilities; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has complied with all notice and assistance requirements and the Veteran is not prejudiced by a decision at this time on the issues dealing with bunions of each foot. 

With regard to the remaining issues, it is anticipated that VA's duty to assist the Veteran will be fully met as a result of the actions directed in the remand section of this decision. 

Pertinent criteria

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disabilities have not significantly changed and that uniform ratings are warranted.

Bunions

The Veteran appeals for a higher rating for her bunions, which are rated under Diagnostic Code 5280, which provides for a 10 percent rating for unilateral hallux valgus which has been operated with resection of metatarsal head; or if it is severe, equivalent to amputation of the great toe.  

On VA examination in October 2007, the Veteran reported pain, weakness, stiffness, fatigue, and lack of endurance in her feet daily and constantly.  She reported difficulty standing for long periods of time, and with stairs, walking, and running long distances.  On examination, there were bunions at the first metatarsophalangeal joint bilaterally, and they were mildly tender to palpation.

On VA examination in April 2009, the Veteran reported no pain at rest, but small discomfort with prolonged standing and walking more than 2 hours.  She had not had any acute flare-ups of pain in her feet that had been incapacitating in the past 12 months, nor had she had any sick leave due to her foot pain in the past 12 months.  She was able to operate a motor vehicle, dress and undress, and attend to the needs of nature.  On examination, each foot had a mild hallux valgus with approximately 5 degrees of angulation, without dorsiflexion.  There was no bunion formation on the right foot.  The Veteran was able to walk on her toes with both feet without significant discomfort.  There was no objective evidence of painful motion, swelling, or tenderness.  There was range of motion at the metatarsal joint of each great toe.  X-rays of both feet were normal.  The diagnosis was bunions of both feet, in remission.  

On VA evaluation in July 2009, the Veteran had very mild bunions bilaterally.  Her feet were otherwise normal.  

Based on the evidence, the Board concludes that a compensable rating is not warranted for left or right foot bunion disabilities.  Examinations have found no more than mild bunions of either foot.  Hallux valgus which has been operated with resection of metatarsal head, or severe hallux valgus, equivalent to amputation of the great toe, is not present or nearly approximated.  The Veteran's bilateral bunion disability has been shown to be no more than mild in degree with essentially no impairment of function.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A compensable rating for left foot bunion is not warranted.  A compensable rating for right foot bunion is not warranted.  To this extent, the appeal is denied.


REMAND

In April 2010, the Veteran indicated that her back pain had increased, that her mobility was very limited, that she was not able to touch her toes, and that she had sharp pains consistently every day.  The last examination of her back was in April 2009, and so another examination is necessary.  VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  

The Veteran's irritable bowel syndrome is rated under Diagnostic Code 7319.  That code provides for a noncompensable rating when it is mild; with disturbances of bowel function with occasional episodes of abdominal distress.  It provides for a 10 percent rating when it is moderate; with frequent episodes of bowel disturbance with abdominal distress.  It provides for a 30 percent rating when it is severe; with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Based on the evidence of record, it is unclear which criteria are more nearly approximated.  Accordingly, remand for a VA examination is necessary, as indicated below.  

With regard to the right and left hand strain issues, the Veteran's contentions include assertions of some type of sensory impairment.  Under the circumstances, the Board believes neurological examination would be appropriate to ensure that all pertinent rating criteria are considered.  

With regard to the issue dealing with corns of the feet, the Veteran has asserted that she has painful scarring.  Further examination is therefore necessary. . 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to ensure that any VA treatment records since July 2009 are obtained and associated with the claims file.   

2.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the severity of her service-connected lumbar strain.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.

Examination findings should be reported to allow for application of VA's rating criteria for diseases and injuries of the spine.  

3.  The Veteran should be scheduled for a VA examination in order to determine the severity of her service-connected irritable bowel syndrome.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.

Examination findings should be reported to allow for application of VA's rating criteria for irritable colon syndrome.  Specifically, it should be indicated whether the Veteran has or most nearly approximates mild irritable bowel syndrome; with disturbances of bowel function with occasional episodes of abdominal distress; or moderate irritable bowel syndrome; with frequent episodes of bowel disturbance with abdominal distress; or severe irritable bowel syndrome; with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

4.  The Veteran should be scheduled for VA orthopedic/neurological examination in order to determine the severity of her service-connected right and left hand strain.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

Examination findings should be reported to allow for application of VA's rating criteria and should include discussion of any loss of sensation/grip strength.  

5.  The Veteran should be scheduled for VA skin examination in order to determine the severity of her service-connected corns of the right and left fifth toes.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

Examination findings should be reported to allow for application of VA's rating criteria, to any scars.  

6.  Thereafter, the RO should review the expanded record and determine if higher ratings are warranted.  The Veteran and her representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


